DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1--10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 4,950021) in view of McCoy et al ((US 7,008,249)  or   Henriott et al (US 6,575,577)

With regard to claim 1 , Byrne (US 4,959,021) discloses   electrical system configured for use in a raceway, said electrical system comprising: a power cable (120)  comprising a plurality of conductors; and  a junction block (1122) and a 
a hinged connector (100) arranged on a face of a first junction block half of said pair of junction block halves, wherein said hinged connector is arranged such that said hinged connector is opposite a second junction block half of said pair of junction block halves, wherein said hinged connector is configured to rotate a portion of said hinged connector about an axis parallel with the face of the first junction block half; and wherein said power cable (120) is coupled to said junction block (102) via said hinged connector. 
 The receptacle 102 includes a block 112 having electrical outlets (not shown) projecting toward the front portion of the modular panel 104 for purposes of interconnecting various electrical apparatus. These electrical outlets on the front of the panel 104 can be energized by the insertion of live electrical terminals from the pivotable power feed connector 100 into the receptacle terminal slots 114. In addition to the connector receptacle 102, various other types of connector receptacles can be utilized with a pivotable power feed connector in accordance with the invention

McCoy et al ((US 7,008,249) disclose a possible design  variant of a junction block (112) comprising:
a pair of junction block halves configured to form opposing halves of said junction block, wherein said junction block halves are coupled together to define a bus bar cavity within said junction block; Housing 112 includes two portions that are connected together once receptacle 110 is configured. Housing 112 includes connectors 114 and 116 which result when electrical conductors are installed therein. One portion of housing 112 includes positioning cavities 118 and 120, which are shaped to receive semi-rigid electrical conductors placed therein.
a plurality of bus bars (128,130,134)  arranged within the bus bar cavity, wherein each of said bus bars is electrically coupled to a respective conductor of said plurality of conductors;
Henrioutt et al disclose (Fig. 8, 10) a junction block (36) comprising: a pair of junction block halves configured to form opposing halves (70,72) of said junction block, wherein said junction block halves are coupled together to define a bus bar cavity within said junction block
a plurality of bus bars (128,130,134)  arranged within the bus bar cavity, wherein each of said bus bars is electrically coupled to a respective conductor of said plurality of conductors;

With regard to claim 2 Byrne021-McCoy-Henriott et al  , disclose that   said plurality of conductors comprises a pair of hot conductors (Henriott et al – different combinations of wires), a neutral conductor, and a ground conductor.
With regard to claims 3, 4,  Byrne021-McCoy , disclose that   said plurality of bus bars comprises a pair of hot conductor bus bars , a neutral bus bar, and a ground bus bar. 
, wherein the second junction block half defines a  receptacle face, wherein the second junction block half is configured to provide selective engagement with said bus bars through the receptacle face, and wherein the receptacle face is opposite said hinged connector.
With regard to claims 5,  Byrne021-McCoy , disclose that   a cable assembly comprising a
plurality of conductors, wherein said junction block comprises a pair of connectors (114, 116)  arranged opposite ends of said junction block, wherein either connector of said pair of connectors is configured to couple said cable assembly to said junction block.

With regard to claims 6,  Byrne021-McCoy , disclose that   either connector (114,116)of said pair of connectors is configured to electrically couple said plurality of conductors of said cable assembly to a corresponding end of said bus bars.
With regard to claims 7,  Byrne021-McCoy , disclose that   said power cable comprises a cable connector end configured to couple to said hinged connector, and wherein said hinged connector is configured to position said power cable, while said power cable is coupled to said hinged connector, in one of a plurality of angular configurations relative to the face of the first junction block half.
With regard to claims 8,  Byrne021-McCoy , disclose that   said power cable, coupled to said hinged 15 connector, is in a 0 degree configuration relative to the face of the first junction block half.
With regard to claims 9,  Byrne021-McCoy , disclose that   said power cable, coupled to said hinged connector, is in a 90 degree configuration relative to the face of the first junction block half, such that an elongated portion of said powered cable extends perpendicular to the face of the first 20 junction block half.
With regard to claims 10,  Byrne021-McCoy , disclose that   said power cable, coupled to said hinged connector, is in a 180 degree configuration relative to the face of the first junction block half. 25 

.

With regard to claims 12,  Byrne021-McCoy , disclose  the electrical system  as applied to claims 1-3 above
With regard to claims 13, 14 Byrne021-McCoy , disclose   disclose  the electrical system  as applied to claims 5,6 above
. With regard to claims 15-18,  Byrne021-McCoy , disclose  the electrical system  as applied to claims 7-10 above

Allowable Subject Matter
Claim11, 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the claimed pivotal structure of the hinged connector (cl. 11, 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								8/19/22